Title: To James Madison from James Taylor, 10 October 1803 (Abstract)
From: Taylor, James
To: Madison, James


10 October 1803, Campbell County, Kentucky. Has been “solicited by Harry Toulmin” to assist him in gaining an appointment “in the Judiciary of the government that will be probably organized in the country lately ceded to us by France.” Toulmin has been secretary of Kentucky for the past seven years. Taylor believes “he has discharged the trust faithfully” and thinks him “a man of most unbounded industry and very handsome literary talents.” Toulmin was appointed one of the revisers of Kentucky’s criminal code; Taylor has given Col. John Taylor a “specimen” of it and asked him to forward it to JM. “I refer you for further particulars to our Senators and Colo. Ths. Sandford who are all well acquainted with Mr. Toulmin. I imagine you have seen him, he is a native of England and I think call[ed] on you in Orange about ten or twelve years ago. I hope you will pardon me for troubleing you on the subject, as I could not do less than drop you a line from the friendship that subsists between us, on his solicitation.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Toulmin”). 2 pp.; postmarked Cincinnati, 11 Oct. 1803. Printed in Carter, Territorial Papers, Mississippi, 5:262.


